Citation Nr: 1434891	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-40 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for migraine headaches, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for fibromyalgia, to include as secondary to an acquired psychiatric disorder. 

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder. 

6.  Entitlement to service connection for chronic tiredness. 

7.  Entitlement to service connection for a neurological disability, to include the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1992.  Although the Veteran had a later period of military service from February 1992 to October 1998, VA has determined that the character of the Veteran's discharge during this period is a bar to the receipt of VA benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2011, the Board denied all the Veteran's claims for service connection and found that the character of discharge for the period of service from February 1992 to October 1998 was a bar to VA benefits.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In February 2012, the Court granted a Joint Motion for Remand filed by the parties requesting that the portion of the April 2011 decision that denied the  claims for service connection be vacated and remanded.  The appeal returned to the Board when it was remanded in October 2012.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2012 remand ordered that the Veteran should be provided VA examinations to determine the nature and etiology of the disabilities on appeal.  Additionally, the Veteran was to receive notice specific to the claim for entitlement to service connection for PTSD based on personal assault and the RO was to determine whether further development was necessary with respect to the claim regarding exposure to contaminated water at Camp Lejeune. 

The Veteran failed to report for the VA examinations scheduled in May 2014.  In June 2014, she contacted VA and stated that she was unable to attend the examinations due to injuries incurred in a recent fall.  She requested that the VA examinations be rescheduled.  In light of the Veteran's June 2014 request, the Board finds that a remand is necessary to reschedule the VA examinations ordered in the October 2012 remand.  

Additionally, the record does not reflect that the other development detailed in the October 2012 remand has been performed.  There is no indication that the Veteran was informed of the alternate forms of evidence that may support a claim for service connection for PTSD based on personal assault, nor does the record show that the AOJ considered whether additional development was necessary based on exposure to contaminated water at Camp Lejeune.  A remand is therefore necessary to ensure compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing her that she may submit alternative forms of evidence, other than service records, to corroborate her account of various in-service assaults and suggest potential sources for such evidence. The letter should also notify her that, alternatively, evidence of behavioral changes following the alleged in-service assaults may constitute credible supporting evidence of the stressor.

2.  Determine whether any additional development is required with respect to the claimed neurological disability as a condition associated with potential exposure to contaminated water during the Veteran's active duty service at Camp Lejeune, to include whether the case should be forwarded to the RO in Louisville, Kentucky for processing.  A memorandum must be added to the record indicating that the AOJ has considered whether any additional development is required.

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include her reports of various sexual assaults during service.  A full rationale for all medical opinions must be provided. 

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed gastrointestinal disability, migraine headaches, fibromyalgia, sexual dysfunction, chronic tiredness, and neurological disability.  The claims file must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner should determine whether any identified disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of the Veteran's active duty service.  With respect to the claimed neurological disability, the examiner should consider the Veteran's  exposure to contaminated water at Camp Lejeune.  

Regarding the claimed gastrointestinal disorder, fibromyalgia, migraine headaches and sexual dysfunction, the examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities are caused or aggravated by any diagnosed psychiatric disorder.  

A full rationale for all medical opinions must be provided. 

5.  Readjudicate the claims on appeal with consideration of all evidence of record.  If the benefits sought are not fully granted, provide the Veteran and her representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



